Citation Nr: 0942561	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to December 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the Veteran service 
connection and a noncompensable evaluation for allergic 
rhinitis, effective from October 17, 2005 (the date of his 
original claim for VA compensation for this disability).

The Veteran appeared for a hearing in May 2009 before the 
undersigned Veterans Law Judge sitting at the VA satellite 
office in San Antonio, Texas.  A transcript of this hearing 
has been associated with the claims file.


FINDINGS OF FACT

For the entire period from October 17, 2005 to the present, 
the Veteran's allergic rhinitis has been manifested by 
subjective complaints of near-constant post-nasal drip and 
sinus and nasal congestion, aggravated by elevated airborne 
pollen counts, but with no evidence of complete or partial 
(i.e., 50 percent) nasal passage obstruction or nasal mucosa 
polyps present on objective clinical examination. 


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
allergic rhinitis for the period from October 17, 2005 to the 
present have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and the duty to 
notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes at this juncture that this appeal arises from 
the Veteran's disagreement with the initial evaluation 
following the grant of service connection for allergic 
rhinitis.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, records 
pertaining to his post-service treatment for allergic 
rhinitis at a U.S. Air Force military hospital, and VA 
treatment records for the appellate period in question (i.e., 
October 17, 2005 to the present).  Furthermore, he was 
afforded VA examinations of his nose and sinuses in November 
2005 and May 2008.  In this regard, the Board notes that the 
Veteran's claims file and relevant clinical history were 
reviewed by the examiners who performed these examinations, 
and that their findings and opinions were supported by their 
clinical observations.  The November 2005 and May 2008 VA 
medical examinations are thus deemed adequate for VA rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
He was also provided with an opportunity to present oral 
testimony before the Board in support of his claim at a May 
2009 hearing.  Lastly, neither he nor his representative have 
indicated that there is any additional outstanding evidence 
that is pertinent to the issue on appeal that must be 
obtained and associated with the record before final 
appellate adjudication, nor have they contended that there 
has been any prejudice to the Veteran due to any notice 
defects with respect to 38 U.S.C.A. § 5103(a) (West 2002) or 
38 C.F.R. § 3.159(b) (2009).  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Therefore, it will proceed with the 
adjudication of the issue on appeal.

Factual background and analysis:  Entitlement to an initial 
compensable evaluation for allergic rhinitis for the period 
commencing on October 17, 2005.

The Veteran alleges that he is entitled to an initial 
compensable rating for his service-connected allergic 
rhinitis.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. §§ 4.3, 4.7 (2009).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2009).  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 6522, a 10 percent rating applies where 
the evidence demonstrates allergic or vasomotor rhinitis, 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  A 30 percent rating applies where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2009).

The Veteran's hearing testimony of May 2009 shows that his 
allergic rhinitis is primarily manifested by subjective 
complaints of near-constant post-nasal drip and sinus and 
nasal congestion, aggravated by elevated airborne pollen 
counts, with constant throat-clearing, frequent sneezing 
episodes, and susceptibility to acquiring acute upper 
respiratory infections.  These symptoms are persistent and, 
as indicated by pertinent clinical records and an April 2007 
statement from his spouse in her professional capacity as a 
Licensed Vocational Nurse, are not substantially relieved or 
alleviated by any regimen of medications (both prescription 
and non-prescription) that were tried by the Veteran.  The 
medical records indicate that the Veteran actually 
experienced adverse reactions to some of the medications used 
to treat his allergic rhinitis.  However problematic the 
allergic rhinitis symptoms were, the Veteran stated at his 
hearing that they did not cause him to lose significant time 
from work.  He stated that his profession as a computer 
technician was indoors and thus shielded him from exposure to 
outdoor pollen, but he did experience indoor exposure to dust 
and dust mites during work, which exacerbated his allergic 
rhinitis.  For both outdoor exposure to pollen and indoor 
exposure to dust and dust mites, the Veteran sometimes wore a 
mask to shield his sinuses and throat from breathing in these 
irritating particles.

Treatment reports from a U.S. Air Force military hospital 
dated July 2006, the reports of VA examinations of the 
Veteran's nose and sinuses in November 2005 and May 2008, and 
a VA allergist consultation report dated in June 2008, all 
show diagnoses of allergic rhinitis manifested by subjective 
complaints of nasal stuffiness, frequent sneezing, itchy 
nose, running nose, post-nasal drip, and excessive tearing of 
the eyes, triggered by elevated pollen in the air.  The June 
2008 allergist consultation report also notes that the 
Veteran obtained no real relief from his symptoms despite 
using many different antihistamine and decongestant 
medications and deemed his allergic rhinitis to not be well 
controlled.  However, on all these examinations, treatments, 
and studies, a physical inspection of the Veteran's nasal 
passages revealed no septal deviation or obstruction to any 
degree, and no polyps. 

In view of the foregoing discussion, the Board makes the 
factual conclusion, based on the objective medical evidence, 
that the Veteran does not have greater than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side, nor does he have any nasal passage 
polyps at any time since October 17, 2005, the initial 
effective date of the award of service connection for 
allergic rhinitis, that would warrant the assignment of an 
initial compensable evaluation for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the Board has considered whether the Veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2009).  The record reflects that the 
Veteran has not required frequent hospitalizations for his 
service-connected allergic rhinitis.  Additionally, there is 
no other indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the non-compensable disability rating granted 
herein.  The Veteran himself has stated at his May 2009 
hearing that his allergic rhinitis symptoms did not cause him 
to lose time from work.  Where there is no evidence of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, the Board is 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2009).  See Thun v. Peake, 22 Vet. App. 111 
(2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Fisher v. Principi, 4 Vet. App. 53 (1993).  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not warranted.  


ORDER

An initial compensable evaluation for allergic rhinitis for 
the period commencing October 17, 2005, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


